DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1, 8 and 15, the claims are vague and unclear with regards to the limitation “applying …” insofar as the claims fails to state what the constraints are applied to.  The claims also recite “based on the determination” (for example claim 1, line 11); however, there are multiple determining steps/functions previously recited (for example see claim 1, lines 2, 4, 6 and 9).
B.	As per claims 2-5, 9-12 and 16-19, as noted above relative to the “applying” step/function.
C.	All claims depending from a rejected claim are also rejected for the same reasons.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15 and 20, as best interpreted given the deficiencies noted above, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (US 2005/0171676).
A.	As per claim 1, Seki discloses:
A method for controlling a vehicle (Abs), the method comprising: 
determining, by a processor of a longitudinal planning system of the vehicle, a state of the vehicle [0038- speed of vehicle, acceleration, etc.; 0039- CPU receives and processes vehicle state]; 
determining, by the processor, a state of a leader vehicle [0038-0039- relative speed, relative distance of preceding vehicle]; 
based on the determined state of the vehicle and the determined state of the leader vehicle, determining, by the processor, a critical distance for the vehicle [0040- proper distance between vehicles]; 

based on the comparison, determining, by the processor, whether the vehicle is too close to or too far from the leader vehicle [0040- determines deceleration is needed implying relative distance not proper]; 
based on the determination, applying, by the processor, one or more of overshoot constraints, undershoot constraints, and critical constraints [0040- maximum limitation set on deceleration (critical constraint)]; 
after applying the one or more of overshoot constraints, undershoot constraints, and critical constraints, determining, by the processor, a target acceleration for the vehicle [0041- target value of deceleration]; and 
controlling, by the longitudinal planning system, the vehicle to track the target acceleration for the vehicle [0040- braking force generated via hydraulic circuit].
B.	As per claims 8 and 15, as above whereby the functions are performed by a CPU executing program instructions stored in memory [0039].
C.	As per claims 6 and 13, as above whereby at least the speed of the vehicle in the longitudinal direction is determined [0038,0039- speed of vehicle].
D.	As per claims 7, 14 and 20, as above whereby the longitudinal speed and relative distance of a leader vehicle is determined [0038, 0039- speed/relative distance of preceding vehicle].
s 2-5, 9-12 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular Seo et al. (US 2017/0088136) discloses controlling a vehicle in accordance with a target acceleration, and limitations placed thereon, based in part on the operating state of a lead vehicle [0058]. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661